Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The terminal disclaimer filed on 01/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of an earlier issued patent (U.S. 16/034,004 July 12, 2018) has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 10/05/2020. The Terminal Disclaimer filed 01/05/2021 obviated a double patenting rejection over the application 16/034,004.  In addition, the following limitations were also allowed in the previous parent application 16/034,004.
claims 1, “a left digital mapping and filtering device coupled between the endoscopic camera and the left display device, the left digital mapping and filtering device to selectively map and filter source pixels in a first region of interest of the digital video images into target pixels in a left destination rectangle for the left display device in response to the user selection; and a right digital mapping and filtering device coupled between the endoscopic camera and the right display device, the right digital mapping and filtering device to selectively map and filter source pixels in the first region of interest into target pixels in a right destination rectangle for the right display device in response to the user selection; wherein the images displayed on the left and right display devices are displayed in stereo.”

Claim 10, “receiving a user input to selectively display a navigation window on the display device, the user input including a selection of a source pixel array of source pixels within frames of the digital video images and a selection of a target pixel array of target pixels within the plurality of display pixels of the display device; down-sampling the source pixels in a source rectangle of the digital video images into the target pixels in the target pixel array to form an image for the navigation window; and displaying the image for the navigation window within the plurality of display pixels of the display device; wherein the navigation window shows a pull-back view of the surgical site.”

Claim 16, “capturing digital video images of a surgical site with an endoscopic camera device; storing one or more frames of the digital video images as source pixels; displaying images stereoscopically on a left display device and a right display device, the left and right display device displaying a plurality of display pixels to display the images; displaying a user interface on the left and right display devices; receiving a user input to selectively display a navigation window on the left and right display devices, the user input including a selection of a source pixel array of source pixels within frames of the digital video images and a selection of a target pixel array of target pixels within the plurality of display pixels of the display device; down-sampling the source pixels in a source rectangle of the digital video images into the target pixels in the target pixel array to form an image for the navigation window; and displaying the image for the navigation window within the plurality of display pixels of the display device; wherein the navigation window shows a pull-back view of the surgical site.” 

Accordingly, prior art of records do not anticipating or a combination of references were found making obvious to the above allowable limitations.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached 

Examiner: 	/Trung Nguyen/-Art 2866
			January 11, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866